 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shawn Dale Moore,                                   No. CV-18-00859-PHX-ROS (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Unknown Anderson, et al.,
13                  Defendants.
14
15
16          Pending before the Court are Plaintiff’s (i) response to the Court’s Order (Doc. 150)
17   requesting that the Plaintiff show cause why his case as to Defendant Central Unit Medical
18   Staff Doe #1 should not be dismissed for failure to comply with the Court’s Order (Doc.
19   80) requiring Plaintiff to file a timely Notice of Substitution, and (ii) Plaintiff’s “Motion to
20   Reconsider of Legal Counsel, Relief from Judgment or Order Rule 60, Fed. R. Civ. P.”
21   (Doc. 154), which the Court construes as a motion for reconsideration of prior Orders
22   denying Plaintiff’s requests for the appointment of counsel (Docs. 18, 68, 143).
23          Motions for reconsideration should be granted only in rare circumstances. See
24   Carroll v. Nakatani, 342 F. 3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
25   the district court (1) is presented with newly discovered evidence, (2) committed clear error
26   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
27   controlling law.” School Dist. No. IJ, Multonomah County, 5 F. 3d at 1263; see also LRCiv
28   7.2(g)(1) (“The Court will ordinarily deny a motion for reconsideration of an Order absent
 1   a showing of manifest error or a showing of new facts or legal authority that could not have
 2   been brought to its attention earlier with reasonable diligence.”). Such motions should not
 3   be used for the purpose of asking a court “to rethink what the court had already thought
 4   through—rightly or wrongly.” Defenders of Wildlife v. Browner, 909 F. Supp 1342, 1351
 5   (D. Ariz. 1995) (internal quotation marks and citation omitted).
 6          Plaintiff’s Motion (Doc. 154) does not present any basis that warrants
 7   reconsideration of the Court’s prior Orders (Docs. 18, 68, 143) and will be denied.
 8          The Court further finds that Plaintiff has shown good cause why his case as to
 9   Defendant Central Unit Medical Staff Doe #1 should not be dismissed. The Order to show
10   cause shall be quashed. The Court will extend the time within which Plaintiff shall file a
11   Notice of Substitution identifying the true name of Defendant Central Unit Medical Staff
12   Doe #1 to May 14, 2020.
13                                         CONCLUSION
14          For the reasons set forth herein,
15          IT IS ORDERED denying Plaintiff’s “Motion to Reconsider of Legal Counsel,
16   Relief from Judgment or Order Rule 60, Fed. R. Civ. P.” (Doc. 154).
17          IT IS FURTHER ORDERED quashing the Court’s Order to show cause why the
18   case as to Defendant Central Unit Medical Staff Doe #1 should not be dismissed. The
19   Court extends the time for Plaintiff to file a Notice of Substitution identifying the true name
20   of Defendant Central Unit Medical Staff Doe #1 to May 14, 2020.
21          Dated this 13th day of April, 2020.
22
23
24                                                       Honorable Eileen S. Willett
25                                                       United States Magistrate Judge

26
27
28


                                                  -2-
